Citation Nr: 0405113	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  98-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim for service 
connection for a low back disorder.  Jurisdiction of the case 
was subsequently transferred to the New Orleans, Louisiana, 
RO.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In May 2002, the Board determined that the veteran had 
submitted new and material evidence to reopen the claim for 
service connection for a low back disorder and denied the 
claim for service connection.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2003, the veteran and the Secretary 
of VA (parties) filed a joint motion to vacate the part of 
the decision that denied service connection for a low back 
disorder and remand the claim back to the Board, asserting 
that the Board had failed to ensure that the requirements set 
forth in VA's amended duty to notify statute and regulations 
had been met.  The Court granted the joint motion that same 
month.  The case has been returned to the Board for further 
appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  
In this case, the veteran has not been provided with notice 
of the evidence necessary to substantiate his claim for 
service connection for a low back disorder and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claim .  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, this 
claim must be remanded for compliance with the statute and 
the regulation.

Additionally, the Board finds that a medical opinion is 
necessary to make a determination as to the claim for service 
connection for a low back disorder.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for service connection for a low back 
disorder and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  

2.  The RO should have a VA physician 
review the veteran's claims file and 
provide an opinion as to whether it is as 
likely as not (50 percent chance or 
greater) that the veteran's current low 
back disorder is related to the injury in 
service.  A complete rationale for the 
opinion should be included in the 
examination report, which includes upon 
what evidence in the claims file the 
opinion is based and involves any other 
supportive reasoning.  If the physician 
feels that a VA examination is necessary 
for such opinion, an appropriate 
examination should be scheduled.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO should then adjudicate the 
claim for service connection for a low 
back disorder.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


